Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	This application is responsive to communication filed 08/26/2022.  Claim 1-22 are pending and presented for examination.

2.  	Applicant’s election with traverse of Group 1 (claims 1-16) in the reply filed on 08/26/2022 is acknowledged. The traversal is on the ground(s) that the feature “to perform a background operation including a garbage collection operation upon satisfying first and second trigger conditions including a garbage collection trigger condition” as in amended claim 17 may be considered a variation of the feature in claim 1 and does not make the species covered by claim 1 different from the species recited in amended claim 17. Thus, Applicant respectfully submits that Group I directed to claims 1-16 and Group II directed to claims 17-22 are not separate species. This is not found persuasive because even as being amended, the inventions of Group I and Group II are related as sub-combinations disclosed as usable together in a single combination, wherein the sub-combinations are distinct from each other they are separately usable.  In this particular instant, the Group II of the invention is directed to operating method of controller to control a memory device to ALTERNATE between different operations such as BACKGROUND operation (which now being amended to include the garbage collection) and FORGROUND operation as in claim 17 (lines 8-9) which is totally different and separate from Group I of the invention with a memory system or a method to operate a memory system with garbage collection controller configured to control and perform garbage collection operation when the garbage collection trigger condition is satisfied.  Therefore, the requirement is still deemed proper and is therefore made FINAL.

		Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which 
forms the basis for all obviousness rejections set forth in this 
Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 


4. 	Claims 1, 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yairi et al. (USPGPUB: 2011/0040976), hereinafter Yairi in view of Guniguntala et al. (USPGPUB: 2019/0042406), hereinafter Guni.
 	As per claim 1, Yairi discloses the invention as claimed including an operation method of a memory system (e.g. see abstract), a method and memory device for generating a time estimate), the operation method comprises determining a garbage collection trigger condition based on current time and usage of the memory system over a set period of time; for example Yairi disclose determining garbage collection based on time-based rule (e.g. see para.[0030], lines 4-10) and usage of memory system or level of memory capacity (e.g. see para.[0030], lines 17-18).  Yairi discloses the invention as claimed, Yairi however does not particularly teach performing a garbage collection operation when the garbage collection trigger condition is satisfied.  Guni however in his teaching of system and method to manage and share managed run time memory for Java virtual machine, discloses the missing element that is known to be required in the system of Yairi in order to arrive at Applicant’s current invention wherein Guni teaches performing a garbage collection operation when the garbage collection trigger condition is satisfied; for example, Guni teaches that time is measured by the interval between garbage collector readings, where a garbage collection occurs every time a memory threshold is exceeded due to memory allocation (e.g. see para.[0101, lines 12-15).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Guni and to utilize his teaching of performing a garbage collection operation when the garbage collection trigger condition is satisfied for that of Yairi.  By doing so, it would allow data garbage collection to be routinely carried out to reclaim proper amount of memory to be used without using excess processor time which results to increase system reliability and overall system performance, therefore being advantageous.
 	As per claim 8, Yairi discloses determining the current time based on time information received from the host, for example, Yairi teaches that rules (which includes time-based activities para.[0030], line 8) can be preloaded in the memory device 300 and/or the host 390 or external entity 395 can provide rules to the memory device 300 (e.g. see para.[0030], lines 13-15).
	As per claim 9, Yairi discloses the invention as claimed including a memory device 120 (e.g. see figure 1) configured to store data; and a controller 116 configured to control the memory device 120 (e.g. see figure 1), wherein the controller comprises a garbage collection controller as being equivalent to the rule base manager 350 (e.g. see para.[0030], lines 8 et seq.) configured to determine garbage collection based on time-based rule (e.g. see para.[0030], lines 4-10) and usage of memory system or level of memory capacity (e.g. see para.[0030], lines 17-18).  Yairi discloses the invention as claimed, Yairi however does not particularly teach performing a garbage collection operation when the garbage collection trigger condition is satisfied.  Guni however in his teaching of system and method to manage and share managed run time memory for Java virtual machine, discloses the missing element that is known to be required in the system of Yairi in order to arrive at Applicant’s current invention wherein Guni teaches performing a garbage collection operation when the garbage collection trigger condition is satisfied; for example, Guni teaches that time is measured by the interval between garbage collector readings, where a garbage collection occurs every time a memory threshold is exceeded due to memory allocation (e.g. see para.[0101, lines 12-15).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Guni and to utilize his teaching of performing a garbage collection operation when the garbage collection trigger condition is satisfied for that of Yairi.  By doing so, it would allow data garbage collection to be routinely carried out to reclaim proper amount of memory to be used without using excess processor time which results to increase system reliability and overall system performance, therefore being advantageous.
 	As per claim 16, Yairi discloses determining the current time based on time information received from the host, for example, Yairi teaches that rules (which includes time-based activities para.[0030], line 8) can be preloaded in the memory device 300 and/or the host 390 or external entity 395 can provide rules to the memory device 300 (e.g. see para.[0030], lines 13-15).

Allowable subject matter 
5. 	Claims 2 and 10 objected to as being dependent upon rejected based claims 1 and 9 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 7-8 and 17-18.  The prior arts of record do not teach nor disclose the determining of the garbage collection trigger condition comprises determining a size of memory free space as being equal to or less than a first threshold value as the garbage collection trigger condition, when the current time is in an active time-window; and determining the size of the memory free space as being equal to or less than a second threshold value, which is larger than the first threshold value, as the garbage collection trigger condition, when the current time is in an inactive time-window.  Claims 3-7 and 11-15 are also allowable since they are depended upon objected claims 2 and 10 respectively.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is 571-272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 25, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135